 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
 6   Attorney for Defendant
     MANUEL QUEVEDO-RAMIREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00055 LJO
12                    Plaintiff,
13           v.                                         STIPULATION TO CONTINUE CHANGE
                                                        OF PLEA HEARING;
14    MANUEL QUEVEDO-RAMIREZ,                           ORDER
15                    Defendant.                        DATE: December 16, 2019
                                                        TIME:  10:00 a.m.
16                                                      JUDGE: Hon. Lawrence J O’Neill
17
18          IT IS HEREBY STIPULATED by and between the parties, through their respective
19   counsel, that the change of plea hearing scheduled for November 18, 2019, may be continued to
20   December 16, 2019, or the soonest date thereafter convenient to the Court.
21          While the parties have reached a tentative agreement in in this matter, Mr. Quevedo-
22   Ramirez also has a supervised release violation pending in the District of Arizona (District of
23   Arizona Case No. 2:14-cr-00000181 RCC). The parties believe it would promote judicial
24   efficiency to resolve both matters in a single agreement, but need additional time to transfer the
25   Arizona matter to the Eastern District of California. This continuance is requested to allow time
26   to gather relevant information, conduct investigation, and arrange the transfer of Mr. Quevedo-
27   Ramirez’ supervised release violation to the Eastern District of California before reaching a final
28
 1   resolution.

 2           The parties agree that the delay resulting from this continuance shall be excluded in the

 3   interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §

 4   3161(h)(7)(A).

 5                                                          Respectfully submitted,

 6                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 7
 8   DATED: November 14, 2019                               /s/ Laura D. Withers
                                                            LAURA D. WITHERS
 9                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
10
11                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
12
13   DATED: November 14, 2019                               /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
14                                                          Assistant Federal Defender
                                                            Attorney for Defendant
15                                                          MANUEL QUEVEDO-RAMIREZ

16
17
18                                                ORDER

19           The status conference for Manuel Quevedo-Ramirez is continued to December 16, 2019,

20   at 10:00 a.m.

21
     IT IS SO ORDERED.
22
        Dated:       November 14, 2019                       /s/ Lawrence J. O’Neill _____
23                                                 UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27

28

      Quevedo-Ramirez: Stipulation to                 -2-
      Continue Status Conference
